Citation Nr: 0904181	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1980 
to May 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In an October 2, 2006 decision, the Board denied the claims 
on appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2008 Memorandum Decision (Decision), the Court 
vacated the Board decision with respect to these issues and 
remanded this appeal for development in compliance with the 
Decision.  A July 10, 2008 letter was sent to the veteran in 
which he was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  No response was 
received.

The issues of entitlement to service connection for 
sarcoidosis and allergic rhinitis are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that bilateral hearing 
loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service 
connection for bilateral hearing loss, because the claim is 
being granted in full, the VA's statutory and regulatory 
duties to notify and assist are deemed fully satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if the disorder first became 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Although hearing loss is not shown in service or within one 
year of separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993).  In order to establish service connection 
for a claimed disorder, the following must be shown:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

In various lay statements, the veteran reported that he 
served on an aircraft carrier and was subject to noise 
exposure.

The veteran's service personnel records indicate he served in 
the Navy as an Airman Apprentice and that he served on an 
aircraft carrier.  His service treatment records contained 
two audiological evaluations.  On service entrance, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
5
5
0
5
5

A February 1981 audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
10
5
10
10
5

A June 2004 private audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were charted on a graph, 
but were not numerically reported.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (holding that the Board may not 
interpret graphical representations of audiometric data).  
Speech audiometry revealed speech recognition ability using 
the Maryland CNC test of 92 percent, bilaterally.  The 
examiner opined that due to the veteran's history of exposure 
to aircraft noise serving on an aircraft carrier, it was 
quite likely that this was the beginning of hearing loss.  
The examiner noted that the type and degree of hearing level 
was consistent with noise-induced hearing loss.  

In October 2004, a VA medical opinion was obtained.  The 
examiner reviewed the claims file and the private 
audiological examination, noting that upon service entrance 
and just prior to service discharge, the veteran's hearing 
was within normal limits.  The examiner noted the private 
examiner did not have this information available to him.  The 
examiner opined that it was thus not likely that the 
veteran's current hearing loss was due to inservice noise 
exposure. 

The Board finds that the evidence of record supports service 
connection for bilateral hearing loss.  There is hearing loss 
for VA purposes because the private audiological examination 
found speech recognition ability of 92 percent.  See 
38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Although there was noise exposure during 
service, there was no hearing loss for VA purposes shown 
during his period of military service.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  
Additionally, the veteran's hearing loss did not manifest 
within one year of service discharge.  38 C.F.R. §§ 3.307, 
3.309.  

Importantly, the evidence of record relates the veteran's 
hearing loss to active military service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability); Hensley, 5 Vet. App. at 
159-60.  The Board finds that the June 2004 private medical 
opinion has significant evidentiary value and that the 
October 2004 VA medical opinion does not.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board 
may appropriately favor the opinion of one competent medical 
authority over another).  The private medical opinion was not 
based on a review of the claims file, but was based on the 
veteran's competent and credible history of in-service noise 
exposure, and contained supporting rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting 
that claims file review, without more, does not automatically 
render an opinion persuasive and that the central issue is 
whether the examiner was informed of the relevant facts in 
rendering a medical opinion); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (stating that a medical opinion must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions); Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
The VA examiner reviewed the claims file, but improperly 
relied on the lack of an in-service showing of hearing loss 
for VA purposes to determine that the current hearing loss 
could not be related to active service.  See Hensley, 5 Vet. 
App. at 159-60.  Accordingly, considering the doctrine of 
reasonable doubt, the evidence supports service connection 
for bilateral hearing loss as bilateral hearing loss is 
currently shown, there is evidence of in-service noise 
exposure, and the medical evidence of record indicates a 
relationship between hearing loss and service.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's duty to assist may include providing a 
medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  In this case, the RO did not provide the veteran with 
VA examinations and nexus opinions regarding his claims for 
service connection for sarcoidosis and allergic rhinitis.  
Such development is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, both VA and private medical records contain diagnoses 
of sarcoidosis and allergic rhinitis.  But the veteran's 
service treatment records are negative for sarcoidosis and 
allergic rhinitis.  The records do, however, contain sinus-
related complaints and diagnoses of sinusitis.  Service 
personnel records demonstrate the veteran served in the Navy 
on an aircraft carrier.  In a December 2003 statement and his 
April 2004 notice of disagreement, the veteran reported that 
he was exposed to several chemicals while serving onboard the 
Navy aircraft carrier USS AMERICA.  He reported that his 
duties included cleaning the air-filter system on the ship 
and being acting petty officer for the division's laundry.  
He also reported a stripping and reapplication of the USS 
AMERICA's non-skid surface.  A medical article noted that 
Navy veterans who served on aircraft carriers without anti-
skid materials had a decreased risk of sarcoidosis as 
compared to veterans who served on carriers with the 
materials.

Furthermore, in April 2004, a private physician opined, upon 
a review of the service treatment records, that medicine had 
not yet identified the exact etiology of the sarcoidosis but 
that it was just as possible as not that the veteran's 
sarcoidosis could have been contracted during service.  In 
July 2004, a private physician opined, upon review of the 
service treatment records and private medical records, that 
the current sinus conditions, including allergic rhinitis, 
were the same conditions that the veteran experienced while 
on active duty.  In a June 2005 lay statement, the veteran's 
wife indicated that she had known the veteran since a few 
months after service discharge and that he had sinus 
symptomatology continuously since that time.  Medical 
articles regarding sarcoidosis among enlisted Navy men, from 
1965 to 1993, noted that although no association was 
identified between an increased risk for sarcoidosis and ever 
having served on a ship, a statistically significant 
association was identified between increased risk for 
sarcoidosis and ever having served on U.S. Navy aircraft 
carriers.  

Accordingly, because there is evidence of currently diagnosed 
sarcoidosis and allergic rhinitis, service on an aircraft 
carrier, inservice sinus complaints, and an indication that 
the current disabilities may be associated with the inservice 
events, remand for VA examinations is required.  See 
38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact must clearly 
be documented in the claims file.

3.  The RO must afford the veteran an 
appropriate VA medical examination to 
determine the nature and etiology of the 
veteran's allergic rhinitis.  All 
pertinent symptomatology and findings must 
be reported in detail.  All indicated 
tests and studies must be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must review all 
the evidence of record, including the 
veteran's service treatment records and 
the July 2004 private medical opinion.  
After a review of the entire evidence of 
record, the examiner must opine whether 
the veteran's allergic rhinitis was 
present, although not specifically 
diagnosed, during active service, and 
whether the allergic rhinitis is related 
to active military service, to include the 
sinus symptoms exhibited during active 
service.  The examiner must specifically 
address the July 2004 private medical 
opinion.  A complete rationale for any 
opinion expressed must be included in the 
examination report.  The report prepared 
must be typed.

4.  The RO must afford the veteran an 
appropriate examination to determine the 
nature and etiology of the veteran's 
sarcoidosis.  All pertinent symptomatology 
and findings must be reported in detail.  
All indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, 
including the veteran's service treatment 
records, service personnel records, the 
April 2004 private medical opinion, and 
the medical articles, including 
Sarcoidosis Among US Navy Enlisted Men, 
1965-1993, ATS/ERS/WASOG Statement on 
Sarcoidosis, and VA Tracks Respiratory 
Diseases of Navy Deck Grinders.  After a 
review of the entire evidence of record, 
the examiner must render an opinion as to 
whether the currently diagnosed 
sarcoidosis is related to active military 
service.  The examiner must specifically 
address the April 2004 private medical 
opinion and the medical articles regarding 
sarcoidosis.  A complete rationale for any 
opinion expressed must be included in the 
examination report.  The report prepared 
must be typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


